EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Pua (Reg. No. 63,167) on March 18, 2021.
The application has been amended as follows: 

Claims 1 and 11 are amended as follows.

1.	(Currently Amended)  A system for acquiring a biometric image, the system comprising:
a pixel array of a biometric camera, the pixel array configured to acquire an image of an iris using light reflected from the iris and transmitted through a lens of the biometric camera; and
the lens, located between the pixel array and the iris, configured to intentionally increase a pixels per iris (PPi) value of the image of the iris acquired by the pixel array, by applying optical positive distortion to the light transmitted through the lens when the light is directed through the lens, to s closer to a rectangular shape of the pixel array

identifying, in the acquired image, pixel locations containing iris biometric data; and
reversing effects of the optical positive distortion on the identified pixel locations containing iris biometric data while maintaining the intentionally increased PPI value of the acquired image and ignoring the effects of the optical positive distortion on pixel locations without iris biometric data.

11.	(Currently Amended)  A method for acquiring a biometric image, the method comprising:
positioning a lens of a biometric camera between a pixel array of the biometric camera and an iris;
acquiring, by the pixel array, an image of the iris using light reflected from the iris and transmitted through the lens of the biometric camera; 
intentionally increasing a pixels per iris (PPi) value of the image of the iris acquired by the pixel array, by using the lens to apply optical positive distortion to the light reflected from the iris when the light is optically directed through the lens, to s closer to a rectangular shape of the pixel array
providing a biometric image for biometric matching, by image-processing the acquired image of the iris having the increased PPi value, with an inverse function of the optical positive distortion, comprising:

reversing effects of the optical positive distortion on the identified pixel locations containing iris biometric data while maintaining the intentionally increased PPI value of the acquired image and ignoring the effects of the optical positive distortion on pixel locations without iris biometric data.

REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and a system for acquiring a biometric image.

2.	Prior art was found and applied in the previous actions. However, in consideration of applicant’s newly amended claims and arguments filed on 2/25/2021, there is no strong motivation or reasoning to combine references to arrive at the claimed invention. Claims 1-6, 8-16 and 18-20 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATE H LUO/Primary Examiner, Art Unit 2488